DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Kristjansson et al. (US Patent #10147439) in view of Vitte et al. (US #2012/0310637) fails to teach a method for modulating an audio output of a microphone array located within a cabin of a vehicle, comprising:
receiving two or more audio signals from two or more microphone capsules in the microphone array, each of the two or more microphone capsules being located in a different area within the cabin of the vehicle, and each audio signal comprising a response to acoustic stimuli in an environment perceived by a respective microphone capsule of the microphone array;
estimating an acoustic noise contribution level of the environment based on the received two or more audio signals from the two or more microphone capsules, each of which is located in the different area within the cabin of the vehicle;

determining, by processing circuitry, a direct voice contribution level of the environment based on the estimated acoustic noise contribution level of the environment and the estimated voice contribution level of the environment.

These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 15 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651